DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 1 to 5 and 13 to 20) in the reply filed on 2 September 2022 is acknowledged.
Claims 6 to 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 and 13 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, and in claim 13, line 28, “along[1] a vertical axis” is unclear from the teachings of the specification, e.g., since movement “along” an axis would be rectilinear (i.e., straight), and the respective movements are apparently disclosed as being pivotal (arcuate).  Explanation of what is meant by “along a vertical axis”, or appropriate correction (e.g., changing “along a vertical axis” to [for example only] “in a vertical direction”, or changing “control a position” to “control a vertical position” and deleting “along a vertical axis”[2]) is required.
In claim 1, line 18, in claim 5, line 4, in claim 13, lines 31 and 34, in claim 18, line 5, and in claim 20, line 13, “along the vertical axis” is unclear both for the reasons given above (e.g., the position is not controlled along a straight axis), and also because e.g., the respective actuators do not control positions on “the [same] axis” (cf. FIG. 1, for example only) as the claim language would incorrectly imply.  The same corrections suggested above would apparently be available to correct the indefiniteness in this respect as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5 and 13 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Czapka et al. (2017/0359941) in view of Henry (2012/0227992).
Czapka et al. (‘941) reveals:
per claim 1, an orientation control system [e.g., for leveling the implement (frame), or for orienting it at a desired pitch angle (paragraph [0017])] for an agricultural implement [e.g., 12], comprising:
a first sensor [e.g., 20, obviously configured as a “sonar” type “height sensor” (paragraph [0033])] configured to be positioned at a first portion of a frame [e.g., for example only, the portion (of the frame 100 in FIG. 4) in the vicinity of the hitch arm 52, as shown in FIG. 3] of the agricultural implement proximate to a first ground engaging tool [e.g., shown in FIG. 3], wherein the first sensor is configured to be directed toward a soil surface [e.g., as would have been obvious for a sonar sensor to detect implement height, as taught e.g., at paragraph [0033], and as is conventional in this field, e.g., as shown by the secondary reference Henry (‘992)], and the first sensor is configured to emit a first output signal [e.g., sound pressure/acoustic energy, as is conventional in sonar] toward the soil surface and to receive a first return signal indicative of a first height of the first portion of the frame above the soil surface [e.g., as is conventional when measuring height (above the ground) using sonar, as taught by Czapka et al. (‘941)];
a first actuator [e.g., hitch actuator/cylinder 54 e.g., in FIG. 3] configured to be coupled to a hitch assembly [e.g., 48, 50, 52, 56, etc.] of the agricultural implement, wherein the first actuator is configured to control a position of a hitch [e.g., 48, 50] of the hitch assembly relative to the frame [e.g., below which the sensors 20 is shown mounted, in FIG. 3] along a vertical axis [e.g., in a vertical direction (paragraph [0021])];
While Czapka et al. (‘941) teaches at paragraph [0023] that the implement 12 may have a central frame (100) with two or more cylinders 108 and wheel assemblies 104, and may have one or more wing frames on either side, each having additional cylinders 18 and wheel assemblies 104, and that the implement may further include multiple rows of wheel assemblies that are controlled such that the cylinders 18 for different rows may be set to different positions (i.e., different heights) to control the height and desired pitch angle of the implement frame (see e.g., paragraph [0017]), he may not expressly reveal the manner in which the frames and cylinders are controlled, e.g., using second, third, etc. sensors, etc., in order to control the height and pitch angle of the implement frame.
However, in the context/field of an improved automatic depth control system for an agricultural vehicle that adjusts/maintains an implement frame section to/at a desired height and orientation (paragraphs [0018], [0020], [0021], [0035], claim 18, etc.), Henry (‘992) teaches (e.g., in conjunction with FIG. 2) that each frame section (e.g., 42, and also 44, 46 to the sides of 42) may include i) sensors (e.g., 50, 52, 60, 62, 64, 66, etc.) that emit a field (e.g., electromagnetic, ultrasonic, infrared, etc.) toward the soil surface and determine a distance based on received [returned] feedback, ii) wheel assemblies (e.g., 56, 58, 68, 70, 72, 74, etc.), and iii) depth control cylinders (e.g., paragraph [0018]; see e.g., 36 in FIGS. 1 and 3; with depth control cylinders apparently unlabeled in FIG. 2[3]).
It would have been obvious at the time the application was filed to implement or modify the Czapka et al. (‘941) system and method for leveling/orienting an agricultural implement i) so that the sensor 20 would have been implemented as e.g., a sonar-type height sensor, as suggested by Czapka et al. (‘941) himself, that determined height based on received/returned ultrasonic feedback from the soil surface was conventional and as taught by Henry (‘992), ii) so that the frame was implemented with multiple rows of wheel assemblies and with central and side sections, as suggested by Czapka et al. (‘941) himself and as taught by Henry et al. (‘992) e.g., in conjunction with FIG. 2, and iii) so that each of the wheel assemblies would have had its own (soil surface feedback receiving) sensor and depth control cylinder (18) that would have been controllable, e.g., in obvious cooperation with the controlled hitch actuator/cylinder 54[4], in order to establish a level and/or orientation (e.g., inclination) of the respective frame section (obviously including non-level orientations, e.g., the desired pitch angle taught at paragraph [0017] by Czapka et al. (‘941) and the desired orientation taught at paragraphs [0018], [0020], [0021], [0035], claim 18, etc. by Henry (‘992), where a height at a forward/front/first portion of the frame was obviously controlled to be different from a height at a rearward/rear/second portion of the frame) of the implement 12, in order that conventional sonar-type sensors would have been predictably used in Czapka et al. (‘941) for determining frame height, in order that user-selectable penetration depth would have been predictably maintained at multiple individually adjustable frame sections, in order that conventional implement frames with multiple sections, sensors, wheel assemblies, and depth control cylinders would have been predictably usable/used with the implement leveling/orienting system and method of Czapka et al. (‘941), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Czapka et al. (‘941) system and method for leveling/orienting an agricultural implement would have rendered obvious:
per claim 1, a second sensor [e.g., for example only, 64, 66 in Henry (‘992)] configured to be positioned at a second portion of the frame [e.g., away from/rearward of the tongue assembly 14 in Henry (‘992); and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941)] proximate to a second ground engaging tool [e.g., as shown (at 20, lower/rear) in FIG. 2 of Henry (‘992) and FIG. 3 of Czapka et al. (‘941)], wherein the second sensor is configured to be directed toward the soil surface [e.g., as an electromagnetic, ultrasonic, infrared, etc. sensor, as taught by Henry (‘992)], and the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal indicative of a second height of the second portion of the frame above the soil surface [e.g., as the distance feedback obtained by the electromagnetic, ultrasonic, infrared, etc. sensor (64, 66), in Henry (‘992)];
a second actuator [e.g., the depth control cylinders (unlabeled in FIG. 2 but called out as “36” in FIGS. 1 and 3 of Henry (‘992) e.g., for the rear of the frame section 42 in FIG. 2 of Henry (‘992); and as 18 in Czapka et al. (‘941)] configured to be coupled to a first wheel assembly of the agricultural implement [e.g., as shown in FIG. 2 of Henry (‘992)], wherein the second actuator is configured to control a position of the first wheel assembly relative to the frame along the vertical axis [e.g., as shown schematically in FIG. 1 of Henry (‘992), and as described at paragraphs [0018], etc.]; and
a controller [e.g., 200, 202 in FIG. 5 of Czapka et al. (‘941); and 116, 118, etc. in Henry (‘992)] comprising a memory and a processor [e.g., 204, 206 in Czapka et al. (‘941)], wherein the controller is communicatively coupled to the first sensor, to the second sensor, to the first actuator, and to the second actuator [e.g., as shown in FIG. 5 of Czapka et al. (‘941); and in FIG. 3 of Henry (‘992)], the controller is configured to control the first and second actuators such that a difference between the first height and a first target height is less than a first threshold value [e.g., as shown in FIG. 7 of Czapka et al. (‘941)] and a difference between the second height and a second target height [e.g., measured by (for example only) the sensors 64, 66 in Henry (‘992), in the context of obtaining a desired height/orientation] is less than a second threshold value [e.g., to vary and adjust each frame section in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941), where the (desired) height/distance away from/rearward of the tongue assembly 14 in Henry (‘992) and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941) would have obviously (or implicitly) been different from the desired height/distance at the sensor 20 in Czapka et al. (‘941); with the second threshold being an obvious tolerance range where the measured/sensed height/distance would have been considered to be the desired height/distance, as was conventional (see e.g., FIG. 7 in Czapka et al. (‘941)], and the first target height is different than the second target height [e.g., for example, when the ground was level and when the desired orientation as taught by Henry (‘992) was non-level and/or had a pitch angle as taught at paragraph [0017] of Czapka et al. (‘941), or when the orientation of the frame section(s) was/were to obviously be “var[ied]” e.g., from level, as in claim 18 of Henry (‘992), the height/distance measured by the sensor 20 (at the hitch assembly) in Czapka would have obviously been controlled to be different from the heights/distances measured at sensors (e.g., 64, 66 in Henry (‘992) away from/rearward of the hitch assembly];
per claim 2, depending from claim 1, wherein the first sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor [e.g., as an obvious type of proximity and/or sonar sensor taught by Czapka et al. (‘941), with the ultrasonic frequencies for the sonar sensor (20) in Czapka et al. (‘941) being taught by Henry (‘992) and also being conventional[5]], or a capacitive sensor; and
wherein the second sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor [e.g., the ultrasonic, electromagnetic, infrared, etc. sensor (40, etc.) as taught by Henry (‘992)];
per claim 3, depending from claim 1, wherein the first actuator comprises a first hydraulic cylinder, and the second actuator comprises a second hydraulic cylinder [e.g., as taught by both Czapka et al. (‘941) and Henry (‘992)];
per claim 4, depending from claim 3, comprising:
a first valve assembly configured to control a flow of fluid to the first actuator, wherein the controller is communicatively coupled to the first actuator via the first valve assembly [e.g., as taught at FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)]; and
a second valve assembly configured to control a flow of fluid to the second actuator, wherein the controller is communicatively coupled to the second actuator via the second valve assembly [e.g., as taught at FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)];
per claim 5, depending from claim 1, comprising a third actuator configured to be coupled to a second wheel assembly of the agricultural implement [e.g., as shown in FIG. 2 of Henry (‘992), e.g., for the side frames 44, 46; see e.g., the annotated portion of FIG. 2 from Henry (‘992) in the examiner’s footnote above], wherein the third actuator is configured to control a position of the second wheel assembly relative to the frame along the vertical axis [e.g., as described at paragraph [0018] in Henry (‘992)];
wherein the controller is communicatively coupled to the third actuator [e.g., obviously in the manner shown in FIG. 3 of Henry (‘992) and FIG. 5 of Czapka et al (‘941)], and the controller is configured to control the first, second, and third actuators such that the difference between the first height and the first target height is less than the first threshold value and the difference between the second height and the second target height is less than the second threshold value [e.g., to obtain the desired frame height(s)/orientation(s), as taught in Henry (‘992), e.g., with the pitch angle as taught (at paragraph [0017]) in Czapka et al. (‘941)];
per claim 13, an agricultural implement, comprising:
a main frame [e.g., 100 in Czapka et al. (‘941); and 42 in Henry (‘992)] configured to support a first plurality of ground engaging tools [e.g., as shown (at 20) in FIG. 2 of Henry (‘992) and FIG. 3 of Czapka et al. (‘941)];
a first wing frame [e.g., 44 in Henry (‘992)] pivotally coupled to the main frame, wherein the first wing frame is configured to support a second plurality of ground engaging tools [e.g., as shown (at 20) in FIG. 2 of Henry (‘992) and FIG. 3 of Czapka et al. (‘941)];
a first wheel assembly [e.g., 72, 74 in Henry (‘992)] movably coupled to the main frame;
a second wheel assembly [e.g., [56,] 58 in Henry (‘992)] movably coupled to the first wing frame;
a hitch assembly [e.g., 48 to 56 in Czapka et al. (‘941); and 14 in Henry (‘992)] movably coupled to the main frame, wherein the hitch assembly comprises a hitch [e.g., 48, 50 in Czapka et al. (‘941)] configured to engage a corresponding hitch of a work vehicle [e.g., as shown in Czapka et al. (‘941) and Henry (‘992)];
an orientation control system [e.g., FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)], comprising:
a first sensor [e.g., 20 in Czapka et al. (‘941), implemented as a sonar/ultrasonic height/distance sensor, as was conventional and/or as e.g., as taught by Henry (‘992)] coupled to a first portion of the main frame proximate to a first ground engaging tool [e.g., as shown in FIG. 3 of Czapka et al. (‘941); and/or as the forward/center tools 20 in FIG. 2 of Henry (‘992)] of the first plurality of ground engaging tools, wherein the first sensor is directed toward a soil surface, and the first sensor is configured to emit a first output signal toward the soil surface and to receive a first return signal indicative of a first height of the first portion of the main frame above the soil surface [e.g., as the conventional sonar/ultrasonic sensor (20) in Czapka et al. (‘941), for determining height/distance in a well-known and conventional way];
a second sensor [e.g., for example only, 64, 66 in Henry (‘992)] coupled to a second portion of the main frame [e.g., away from/rearward of the tongue assembly 14 in Henry (‘992); and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941)] proximate to a second ground engaging tool [e.g., as shown (at 20, lower/rear center) in FIG. 2 of Henry (‘992) and FIG. 3 of Czapka et al. (‘941)] of the first plurality of ground engaging tools, wherein the second sensor is directed toward the soil surface, and the second sensor is configured to emit a second output signal toward the soil surface and to receive a second return signal indicative of a second height of the second portion of the main frame above the soil surface [e.g., as the distance feedback obtained by the electromagnetic, ultrasonic, infrared, etc. sensor (64, 66), in Henry (‘992)];
a third sensor [e.g., for example only, 52 in Henry (‘992)] coupled to the first wing frame proximate to a ground engaging tool [e.g., as shown (at 20, lower/rear center) in FIG. 2 of Henry (‘992) and FIG. 3 of Czapka et al. (‘941)] of the second plurality of ground engaging tools, wherein the third sensor is directed toward the soil surface, and the third sensor is configured to emit a third output signal toward the soil surface and to receive a third return signal indicative of a third height of the first wing frame above the soil surface [e.g., as the distance feedback obtained by the electromagnetic, ultrasonic, infrared, etc. sensor (52), in Henry (‘992)];
a first actuator [e.g., hitch actuator/cylinder 54 e.g., in FIG. 3 of Czapka et al. (‘941)] coupled to the hitch assembly, wherein the first actuator is configured to control a position of the hitch of the hitch assembly relative to the main frame along a vertical axis [e.g., in a vertical direction (paragraph [0021]), in Czapka et al. (‘941)];
a second actuator [e.g., the depth control cylinders (unlabeled in FIG. 2 but called out as “36” in FIGS. 1 and 3 of Henry (‘992) e.g., for the rear of the frame section 42 in FIG. 2 of Henry (‘992); and as 18 in Czapka et al. (‘941)] coupled to the first wheel assembly, wherein the second actuator is configured to control a position of the first wheel assembly relative to the main frame along the vertical axis [e.g., as shown schematically in FIG. 1 of Henry (‘992), and as described at paragraphs [0018], etc.];
a third actuator [e.g., the depth control cylinders (unlabeled in FIG. 2 but called out as “36” in FIGS. 1 and 3 of Henry (‘992) e.g., for the [rear of the] side frame section 44 in FIG. 2 of Henry (‘992); and as 18 in Czapka et al. (‘941)] coupled to the second wheel assembly, wherein the third actuator is configured to control a position of the second wheel assembly relative to the first wing frame along the vertical axis [e.g., as shown schematically in FIG. 1 of Henry (‘992), and as described at paragraphs [0018], etc.]; and
a controller [e.g., 200, 202 in FIG. 5 of Czapka et al. (‘941); and 116, 118, etc. in Henry (‘992)] comprising a memory and a processor [e.g., 204, 206 in Czapka et al. (‘941)], wherein the controller is communicatively coupled to the first sensor, to the second sensor, to the third sensor, to the first actuator, to the second actuator, and to the third actuator [e.g., as shown in FIG. 5 of Czapka et al. (‘941); and (implicit/obvious) in FIG. 3 of Henry (‘992) when interpreted in light of FIG. 2], and the controller is configured to control the first, second, and third actuators such that a difference between the first height and a first target height is less than a first threshold value [e.g., as shown in FIG. 7 of Czapka et al. (‘941)], a difference between the second height and a second target height is less than a second threshold value [e.g., to vary and adjust each frame section (e.g., the center frame section 42) in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941), where the (desired) height/distance away from/rearward of the tongue assembly 14 in Henry (‘992) and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941) would have obviously (or implicitly) been different from the desired height/distance at the sensor 20 in Czapka et al. (‘941); with the second threshold being an obvious tolerance range where the measured/sensed height/distance would have been considered to be the desired height/distance, as was conventional (see e.g., FIG. 7 in Czapka et al. (‘941)], and a difference between the third height and a third target height is less than a third threshold value [e.g., to vary and adjust each frame section (e.g., the side section 44) in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941), where the (desired) height/distance away from/rearward of the tongue assembly 14 in Henry (‘992) and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941) would have obviously (or implicitly) been different from the desired height/distance at the sensor 20 in Czapka et al. (‘941); with the second threshold being an obvious tolerance range where the measured/sensed height/distance would have been considered to be the desired height/distance, as was conventional (see e.g., FIG. 7 in Czapka et al. (‘941)];
wherein the first target height is different than the second target height [e.g., for example, when the ground was level and when the desired orientation as taught by Henry (‘992) was non-level and/or had a pitch angle as taught at paragraph [0017] of Czapka et al. (‘941), or when the orientation of the frame section(s) was/were to obviously be “var[ied]” e.g., from level, as in claim 18 of Henry (‘992), the height/distance measured by the sensor 20 (at the hitch assembly) in Czapka would have obviously been controlled to be different from the heights/distances measured at sensors (e.g., 64, 66 in Henry (‘992) away from/rearward of the hitch assembly];
per claim 14, depending from claim 13, wherein the first sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor [e.g., as an obvious type of proximity and/or sonar sensor taught by Czapka et al. (‘941), with the ultrasonic frequencies for the sonar sensor (20) in Czapka et al. (‘941) being taught by Henry (‘992) and also being conventional];
wherein the second sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor [e.g., the ultrasonic, electromagnetic, infrared, etc. sensor (40, etc.) as taught by Henry (‘992)]; and
wherein the third sensor comprises an infrared sensor, a radio detection and ranging sensor, a lidar sensor, an ultrasonic sensor, or a capacitive sensor [e.g., the ultrasonic, electromagnetic, infrared, etc. sensor (40, etc.) as taught by Henry (‘992)];
per claim 15, depending from claim 13, wherein the first actuator comprises a first hydraulic cylinder, and the second actuator comprises a second hydraulic cylinder e.g., as taught by both Czapka et al. (‘941) and Henry (‘992)];;
per claim 16, depending from claim 15, wherein the orientation control system comprises:
a first valve assembly configured to control a flow of fluid to the first actuator, wherein the controller is communicatively coupled to the first actuator via the first valve assembly [e.g., as taught at FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)]; and
a second valve assembly configured to control a flow of fluid to the second actuator, wherein the controller is communicatively coupled to the second actuator via the second valve assembly [e.g., as taught at FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)];
per claim 17, depending from claim 13, wherein the first portion is positioned forward of the second portion relative to a direction of travel of the agricultural implement [e.g., as shown in FIG. 3 of Czapka et al. (‘941) and in FIG. 2 of Henry (‘992)], and the controller is configured to control the first and second actuators to tilt the main frame about a lateral axis such that the difference between the first height and the first target height is less than the first threshold value and the difference between the second height and the second target height is less than the second threshold value [e.g., obviously, in the process of adjusting/varying the frame height/orientation of each of the frame sections (42, 44, 46), including the center frame (42) at four corners to obviously have a desired (lateral) orientation, in Henry for achieving the desired frame heights/orientations, such as having a pitch angle, etc. as taught by Czapka et al. (‘941)];
per claim 18, depending from claim 13, comprising a third wheel assembly [e.g., the unnumbered wheel(s) at the right of FIG. 2 in Henry (‘992), by which the side frame 46 is supported/oriented] movably coupled to the main frame;
wherein the orientation control system comprises a fourth actuator [e.g., the depth control cylinders (unlabeled in FIG. 2 but called out as “36” in FIGS. 1 and 3 of Henry (‘992) e.g., for the [rear of the] side frame section 46 in FIG. 2 of Henry (‘992); and as 18 in Czapka et al. (‘941)] coupled to the third wheel assembly, and the fourth actuator is configured to control a position of the third wheel assembly relative to the main frame along the vertical axis [e.g., as shown schematically in FIG. 1 of Henry (‘992), and as described at paragraphs [0018], etc.];
wherein the controller is communicatively coupled to the fourth actuator [e.g., as shown in FIG. 5 of Czapka et al. (‘941); and (implicit/obvious) in FIG. 3 of Henry (‘992) when interpreted in light of FIG. 2], and the controller is configured to control the first, second, and fourth actuators such that the difference between the first height and the first target height is less than the first threshold value [e.g., as shown in FIG. 7 of Czapka et al. (‘941)] and the difference between the second height and the second target height is less than the second threshold value [e.g., to vary and adjust each frame section (e.g., the center frame section 42) in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941), where the (desired) height/distance away from/rearward of the tongue assembly 14 in Henry (‘992) and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941) would have obviously (or implicitly) been different from the desired height/distance at the sensor 20 in Czapka et al. (‘941); with the second threshold being an obvious tolerance range where the measured/sensed height/distance would have been considered to be the desired height/distance, as was conventional (see e.g., FIG. 7 in Czapka et al. (‘941)];
per claim 19, depending from claim 18, wherein the first portion is laterally offset from the second portion relative to a direction of travel of the agricultural implement [e.g., with the hitch being at a center position and the sensors/wheel assembles for the section 42 being offset from the center of the center frame section 42, in Henry (‘992)], and the controller is configured to control the first, second, and fourth actuators to tilt the frame about a longitudinal axis such that the difference between the first height and the first target height is less than the first threshold value [e.g., as shown in FIG. 7 of Czapka et al. (‘941)] and the difference between the second height and the second target height is less than the second threshold value [e.g., to vary and adjust each frame section (e.g., the center frame section 42) in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941), where the (desired) height/distance away from/rearward of the tongue assembly 14 in Henry (‘992) and/or away from/rearward of the hitch assembly (e.g., 48 to 56) in Czapka et al. (‘941) would have obviously (or implicitly) been different from the desired height/distance at the sensor 20 in Czapka et al. (‘941); with the second threshold being an obvious tolerance range where the measured/sensed height/distance would have been considered to be the desired height/distance, as was conventional (see e.g., FIG. 7 in Czapka et al. (‘941)];
per claim 20, depending from claim 13, comprising:
a second wing frame [e.g., 46 in FIG. 2 of Henry (‘992)] pivotally coupled to the main frame, wherein the second wing frame is configured to support a third plurality of ground engaging tools [e.g., as shown at the right in FIG. 2 of Henry ((‘992)]; and
a fourth wheel assembly [e.g., the unnumbered wheel(s) at the right of FIG. 2 in Henry (‘992), by which the side frame 46 is supported/oriented] movably coupled to the second wing frame;
wherein the orientation control system [e.g., FIG. 5 in Czapka et al. (‘941) and FIG. 3 in Henry (‘992)] comprises:
a fourth sensor [e.g., for example only, the unnumbered sensor at the bottom right in FIG. 2 of Henry (‘992)] mounted to the second wing frame proximate to a ground engaging tool of the third plurality of ground engaging tools, wherein the fourth sensor is directed toward the soil surface, and the fourth sensor is configured to emit a fourth output signal toward the soil surface and to receive a fourth return signal indicative of a fourth height of the second wing frame above the soil surface [e.g., as the distance feedback obtained by the electromagnetic, ultrasonic, infrared, etc. sensor (52), in Henry (‘992)]; and
a fifth actuator [e.g., the depth control cylinders (unlabeled in FIG. 2 but called out as “36” in FIGS. 1 and 3 of Henry (‘992) e.g., for the [rear of the] side frame section 46 in FIG. 2 of Henry (‘992); and as 18 in Czapka et al. (‘941)] coupled to the fourth wheel assembly, wherein the fifth actuator is configured to control a position of the fourth wheel assembly relative to the second wing frame along the vertical axis [e.g., as shown schematically in FIG. 1 of Henry (‘992), and as described at paragraphs [0018], etc.];
wherein the controller is communicatively coupled to the fourth sensor and to the fifth actuator [e.g., as shown in FIG. 5 of Czapka et al. (‘941); and (implicit/obvious) in FIG. 3 of Henry (‘992) when interpreted in light of FIG. 2], and the controller is configured to control the fifth actuator such that a difference between the fourth height and a fourth target height is less than a fourth threshold value [e.g., to vary and adjust each frame section (e.g., the right frame section 46) in Henry to the “desired” height/orientation that obviously would have had a (non-zero) pitch angle, as taught e.g., at paragraph [0017] in Czapka et al. (‘941)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Sporrer et al. (2018/0153088) reveals an automated leveling and depth control system for a work machine including (ultrasonic, optical, radar, and laser) sensors 822, 824, 826 for each frame section.
Sporrer et al. (2017/0251587) is similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 a·long  (ə-lông′, ə-lŏng′) prep.
        1. Over the length of: walked along the path.
        2. On a line or course parallel and close to; continuously beside: rowed along the shore; the trees along the avenue.
        3. In accordance with: The committee split along party lines over the issue.
         [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 17 June 2022.]
        2 Cf. the 26 September 2022 amendment of claim 13 in 16/830344.
        3 For example only, the examiner annotates a portion of FIG. 2 from Henry (‘992) below/on the next page, to call out an apparent depth control cylinder:
        
        
    PNG
    media_image1.png
    358
    450
    media_image1.png
    Greyscale

        4 For example only, see e.g., paragraphs [0021], [0022], [0026], and [0027] of Czapka et al. (‘941) that describes cooperative control (e.g., of 18 and 54) to adjust the pitch angle and/or height of the implement 12.
        5 Quoting the cited Wikipedia article, “The frequencies of sonars range from infrasonic to above a megahertz. Generally, the lower frequencies have longer range, while the higher frequencies offer better resolution, and smaller size for a given directionality.”